Exhibit 10.1
FINAL EXECUTION VERSION
RESIGNATION AND RELEASE AGREEMENT
THIS RESIGNATION AND RELEASE AGREEMENT (this “Agreement”) is dated as of this
16th day of October, 2008 between B. K. Chin (the “Executive”) and Global
Industries, Ltd., a Louisiana company (“Global”), and is effective as of the
effective date as set forth herein.
WITNESSETH:
Whereas, Executive is currently an executive officer and employee of Global and
serves as Chief Executive Officer of Global (together with its subsidiaries and
affiliates, the “Company”) pursuant to that certain Employment Agreement by and
between Executive and the Company dated as of September 18, 2006 (the
“Employment Agreement”) but desires to resign his employment with the Company
effective as of the date of this Agreement; and
Whereas, in consideration for the releases and obligations of Executive
hereunder, the Company agrees to provide Executive with the compensation and
benefits specified in Paragraph 1 below in lieu of any compensation and benefits
under the Employment Agreement (as modified herein) as if termination of
employment had been pursuant to Section 5(a)(iv) of the Employment Agreement and
as otherwise provided in this Agreement, and Executive and the Company desire to
provide for the terms and conditions of such benefits; and
Whereas, under the Employment Agreement, Executive would not be owed the
consideration described below in the case of his resignation;
Now, therefore, in consideration of the above premises, the agreements, releases
and covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

  1.   In consideration for Executive’s promises, the Company agrees to provide
Executive the following compensation and benefits in full substitution and
replacement of any compensation or benefits described in Section 6(b) of the
Employment Agreement:

  A.   The sum of $2,857,000.00 which amount equals (1) Executive’s current base
salary of $715,000.00 plus the target bonus of $643,500.00 multiplied by two
plus (2) $140,000.00 to provide Executive with money to purchase health
insurance.

  1.   The first payment shall be paid on or before the fifth business day after
the Effective Date and shall be in the total amount of $1,166,041.66, which is
the sum of the following amounts:

  (i)   $460,000.00, which is equal to the maximum amount of the salary and
bonus multiple payable pursuant to the Employment Agreement under Treasury
Regulation § 1.409A-1(b)(9)(iii)(A);     (ii)   $566,041.66, which is the
portion of the monthly salary and bonus multiple that would be payable under the
Employment Agreement within the short- term deferral period as provided under
Treasury Regulation § 1.409A-1(b)(4); and     (iii)   $140,000 for health
insurance payments, of which $13,752 is the portion of health insurance payments

Initials       Initials

 



--------------------------------------------------------------------------------



 



      that are the Company’s obligation under the Employment Agreement and is
paid pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(D), and $126,248 of
which is an additional right to which Executive was not previously entitled and
is payable within the short-term deferral period as provided under Treasury
Regulation § 1.409A-1(b)(4)

  2.   The remaining balance of $1,690,958.34 shall be paid on the date that is
six months after the date of this Agreement, or such earlier time after the
Effective Date as permitted under Section 409A of the Internal Revenue Code of
1986, as amended (the “Delayed Payment Date”) and is paid in lump sum pursuant
to the transition rules provided in IRS Notice 2007-86, Section 3.02.

  B.   As of the date of this Agreement each of the award agreements related to
all shares of restricted stock of the Company then held by Executive are hereby
amended to provide that the shares of restricted stock issued pursuant to such
award agreement shall not be forfeited or required to be surrendered until the
eight day after the date of this Agreement. The Company and Executive
acknowledge that, as of the date of this Agreement, Executive is no longer
subject to a “substantial risk of forfeiture” with respect to the restricted
stock within the meaning of Section 83(a)(1) of the Internal Revenue Code of
1986, as amended. On the Effective Date of this Agreement, (1) all Company stock
options then held by Executive shall become fully vested and exercisable and the
exercise period for each such option shall be extended to the 10th anniversary
of the original grant date of such option; (2) all shares of restricted stock of
the Company then held by Executive shall vest in full (and all forfeiture
restrictions thereon shall lapse in full); and (3) all performance units held as
of the date of this Agreement by Executive shall cease to be subject to any
proration based on Executive’s period of employment with the Company during the
performance period applicable to such performance units and Executive shall be
fully entitled to all rights under such award and to be paid, in accordance with
the terms of such performance unit awards following the end of the applicable
performance period, the amount, if any, payable with respect to such performance
unit award based on the level of achievement of the performance goals applicable
for such performance period under the performance unit award. All other terms
provided for in the option agreements, restricted stock agreements and
performance unit agreements shall remain in effect and unchanged. Executive
acknowledges that such amendments to his existing stock options, restricted
stock awards and performance unit awards may have significant tax consequences,
including causing the stock options to be treated as “non-qualified” stock
options for tax purposes.     C.   The Company waives all rights and interest
pertaining to Executive’s membership in Lakeside Country Club.     D.   Upon
receipt of an appropriate invoice prior to January 31, 2009, the Company agrees
to pay within 30 days of such receipt the

Initials       Initials

2



--------------------------------------------------------------------------------



 



      actual amount of Executive’s legal fees for the legal assistance that
Executive received in relation to the negotiations of this Agreement up to
$25,000.

  2.   The terms of the consulting arrangement shall be as follows:

  A.   As of the date hereof, the relationship presently existing between the
Company and Executive shall change from an employment relationship to a
contractor relationship. The Company and Executive agree that Executive’s
ability to earn the amounts provided for in this paragraph 2 are in
consideration of the readiness and performance of the Consulting Services (as
defined herein) to be performed by Executive hereunder. During the Consulting
Period, Executive shall not be considered an employee of the Company for any
purpose, and accordingly shall not participate in any of the employee benefit
plans or payments of the Company.     B.   During the period from the date of
this Agreement through the one hundred and eightieth (180) day thereafter,
provided that upon 5 days’ notice to Global, Executive may terminate this
consulting arrangement at any time after December 31, 2008 (the “Consulting
Period”), Executive agrees to serve as a consultant of the Company in accordance
with the provisions of this Agreement and the Company agrees to retain Executive
as a consultant under the terms of this Agreement. During the Consulting Period,
Executive shall make himself available to the Company as requested by the
Company’s Board or Chief Executive Officer. When so requested, Executive will
consult with officers and employees of the Company, and others, from time to
time at mutually agreeable times and places pertaining to the business of the
Company (“Consulting Services”). The particular amount of time Executive may
spend in fulfilling his Consulting Services obligations may vary from day to day
or week to week, but Executive shall use his reasonable efforts to be prepared
and available at such times as are reasonably requested by the Company. While
retained as a consultant by the Company, Executive shall have the right to
devote his business day and working efforts to such other business,
professional, public service, or community pursuits as do not interfere with the
rendering of Consulting Services by Executive hereunder or violate the
covenants. Notwithstanding anything in this Agreement to the contrary, in no
event shall the consulting services Executive performs for the Company after the
date of his termination of employment exceed 20% of the average level of his
services (as an employee or director) for the Company over the 36-month period
immediately preceding this termination of employment (or the full period of his
service to the Company if less than 36 months).     C.   During the Consulting
Period, subject to and in consideration of Executive’s compliance with the
covenants set forth herein and in the Employment Agreement, the Company shall
pay Executive a fee, payable monthly in arrears, at an annual rate equal to
$715,000, the first monthly payment shall be due and payable on November 1, 2008
(and such payment shall be for the period

Initials       Initials

3



--------------------------------------------------------------------------------



 



      from the Effective Date through the last day of the month in which the
Effective Date occurs) and subsequent monthly payments shall be made on the
first business day of the succeeding months until payment has been made for each
of the days in the Consulting Period prior to any permitted termination by
Executive; provided, however, that any monthly payment due to be paid pursuant
to this paragraph 2.C after March 15, 2009 and before the Delayed Payment Date
shall be payable on the Delayed Payment Date.     D.   Executive will act as an
independent contractor and will be solely responsible for all taxes related to
these payments. Throughout the Consulting Period, Executive shall be an
independent contractor with the full power and authority to select the means,
methods and manner of performing the Consulting Services hereunder; provided,
however, that Executive shall secure the approval of the Company as to the
means, methods, and manner in which the Company and its affiliates are
represented. Executive will in no way be considered to be an agent, employee, or
servant of the Company. Executive shall have no authority to bind the Company in
any capacity for any purpose. It is not the purpose or intention of this
Agreement or the parties to create, and the same shall not be construed as
creating, any partnership, partnership relation, joint venture, agency, or
employment relationship.

  3.   All payments described in Paragraph 1 above will be subject to Internal
Revenue Service regulations and the Company may withhold from any amounts
payable under this Agreement and the Employment Agreement such federal, state
and local taxes as shall be required to be withheld pursuant to any applicable
laws or regulations. Section 6(e) of the Employment Agreement shall continue in
effect following the Effective Date of this Agreement except that
Section 6(e)(ii) shall be deemed deleted and of no further effect and the
Company shall pay any Gross-up Payment in accordance with Section 6(e)(iii).    
4.   In exchange for the consideration described in paragraph 1 of this
Agreement, Executive (a) hereby resigns as of the Effective Date from all
positions with Global and any of its affiliates or subsidiaries including
without limitation as an officer and director of Global, (b) acknowledges that
the compensation and benefits provided in paragraph 1 hereof are in lieu of any
compensation that might otherwise be due to Executive under the Employment
Agreement or otherwise including without limitation any health or medical
insurance benefits and (c) knowingly and voluntarily for and on behalf of
himself and his spouse, agents, beneficiaries, heirs, executors, administrators,
assigns and all persons or entities acting by, through, under or in concert with
any of them (the “Releasing Persons”), hereby fully, finally and forever
unconditionally waives, settles, releases, and discharges the Company, its
subsidiaries and affiliates and each of their officers, directors, agents,
representatives, employees, successors, assigns, insurers and all persons or
entities acting by, through, under or in concert with any of them (the “Released
Persons”) from any and all claims, demands, damages, actions or causes of
action, including any claim for attorney’s fees, of whatever nature, in law or
equity, whether known or unknown, matured or unmatured, liquidated or
unliquidated, vested or contingent and whether or not involving negligence of
any person or entity, growing out of tort, contract, compensation or otherwise,
arising out of, related to or based upon acts or failures to act or any event,
circumstance or condition existing as of the date Executive accepts this
Agreement, including but not limited to, all rights of action

Initials       Initials

4



--------------------------------------------------------------------------------



 



      under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et
seq.; the Civil Rights Act of 1991; the Civil Rights Act of 1866, 42 U.S.C. §
1981; the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.; the
Family and Medical Leave Act, 29 U.S.C. § 2611, et seq.; the Employee Retirement
Income Security Act, 29 U.S.C. § 1002; the Age Discrimination in Employment Act,
29 U.S.C. § 621, et seq.; all laws of the State of Texas, including but not
limited to, Texas Commission on Human Rights Act, Texas Labor Code §21.001, et
seq.; and any other law or laws of the United States, the State of Texas, and
any other state in the United States, or any ordinances of any locality, which
may have afforded Executive a cause of action or a legal or equitable claim of
any sort in connection with his employment or resignation from employment. This
release also includes any and all claims and causes of action Executive or any
of the other Releasing Persons may have against the Released Persons for
compensation of any kind based on any other theory of liability, statutory or
non-statutory, in contract or in tort, including, but not limited to, claims for
unpaid compensation, wrongful discharge, breach of any express or implied
employment contract or agreement, including all claims under the Employment
Agreement, breach of any covenant of good faith and fair dealing, abuse of
rights, fraud, defamation, violation of public policy, breach of fiduciary duty,
whistle blowing, wrongful discharge, retaliatory discharge, breach of contract,
libel, slander, defamation, harassment of any kind, intentional infliction of
emotional distress, retaliation or employment discrimination of any kind.
Executive acknowledges that he has not witnessed any Sarbanes-Oxley-protected
activity, and waives any right to file any Sarbanes-Oxley claim as defined in 18
U.S.C. § 1514A. Executive further acknowledges and agrees that by virtue of this
Agreement, he is waiving any rights or claims resulting from cessation of his
employment with the Company in accordance with the terms of this Agreement as
well as any claims for reinstatement and future employment by the Company and
that he and the other Releasing Persons will be precluded from asserting a legal
claim for the Company’s refusal to rehire him in the future. Executive knowingly
and voluntarily for and on behalf of himself and the Releasing Persons hereby
fully, finally and forever unconditionally waives and releases any rights
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) to continue medical benefits under the Company’s group health
plan and agrees not to assert any right thereto or make any such election
thereunder. Executive acknowledges and understands that he is waiving his and
the other Releasing Persons right to file suit in a court of law for any claim
he or any of the other Releasing Persons may have under the laws and statutes
named in this paragraph. Upon the request of the Company Executive agrees to
promptly provide written confirmation of his resignation of all positions with
the Company.     5.   Executive acknowledges, by entering into this Agreement,
that the Company does not admit to any unlawful or tortious conduct or any other
wrongdoing in connection with Executive. Executive further agrees that neither
this Agreement nor any action or acts taken in connection with this Agreement,
nor pursuant to it will constitute an admission or any evidence of unlawful or
tortious conduct or wrongdoing on the part of the Company, its employees, or any
other person or entity. The Company specifically denies that it, its employees
or its agents committed any unlawful, tortious, or improper acts against
Executive at any time. Executive agrees not to make any public statement
contrary to his agreement and acknowledgment contained in this paragraph 5.    
6.   Executive, for and on behalf of himself and the other Releasing Persons,
also agrees and covenants not to file, encourage others to file, participate in
or assist others in any manner in the filing of a lawsuit to assert any claim
against the Company or any other Released Person with respect to his employment
with the Company, the cessation of his employment with the Company, or based
upon,

Initials       Initials

5



--------------------------------------------------------------------------------



 



      related to or arising out of Executive’s ownership of stock in the
Company, provided that nothing herein shall prohibit Executive from seeking to
enforce or assert his rights, if any, under this Agreement, the Employment
Agreement as modified by this Agreement, the Indemnification Agreement, dated
October 2, 2006, the Company’s existing defined benefit plan, 401(K) plan,
outstanding stock options, restricted stock awards and performance units awards
(in each case as specifically modified by this Agreement). Any lawsuit filed in
violation of this Agreement shall constitute a breach of this Agreement.
Additionally, Executive agrees that he will not accept any remedy from any
administrative agency having jurisdiction over claims of alleged employment
discrimination, compensation or labor. Executive agrees to defend, indemnify,
and hold the Company and the other Released Persons harmless from any and all
attorneys’ fees, costs, expenses, and damages they may incur as a result of any
claim that is released in this Agreement made by him or any other Releasing
Person.     7.   Executive acknowledges and agrees that his agreements and
obligations under Sections 3, 6(e), and 11 of the Employment Agreement continue
to be in effect and that he has and intends to continue to comply with those
terms of the Employment Agreement provided that the “Non-Competition Period”
under Section 11 of the Employment Agreement shall be amended such that the
words “for a period of 24 months after the Date of Termination” shall hereafter
read “for the Consulting Period.” Global acknowledges and agrees that its
agreements and obligations under Sections 3 and 6(e) of the Employment Agreement
continue to be in effect and that it has and intends to continue to comply with
those terms of the Employment Agreement provided that the “Non-Competition
Period” under Section 11 of the Employment Agreement shall be amended such that
the words “for a period of 24 months after the Date of Termination” shall
hereafter read “for the Consulting Period.”     8.  
A.    Executive acknowledges and agrees that the consideration under this
Agreement is being provided to him in exchange for his promises and releases
herein, and such consideration would not otherwise have been provided had he not
entered into this Agreement. In the event of any material breach of this
Agreement by Executive he shall be liable for any damages to the Company or any
of the other Released Persons. In the event of any material breach of this
Agreement by the Company, it shall be liable for damages.

  B.   Executive acknowledges that he (a) has had sufficient time and the
opportunity, whether or not exercised, to have this Agreement reviewed by
counsel of Executive’s choosing and to be advised as to his rights and
obligations hereunder and (b) he has read this Agreement carefully and that he
fully understands all of its provisions. THE COMPANY ADVISES EXECUTIVE TO
CONSULT WITH LEGAL AND TAX COUNSEL WITH RESPECT TO THIS AGREEMENT AND ITS
IMPLICATIONS BEFORE EXECUTING IT. Executive acknowledges that he had the
opportunity if he so desired to have at least twenty-one days to consider the
terms and conditions set forth in this Agreement. By his execution of this
Agreement, Executive acknowledges that he has voluntarily accepted the terms and
conditions of this Agreement.     C.   Executive will have seven calendar days
following the execution of this Agreement to change his mind and to revoke this
Agreement. If Executive chooses to revoke, such revocation may only be made in
writing to the Chairman of Company’s Board of Directors. IF NOT REVOKED WITHIN
THOSE SEVEN DAYS BY EXECUTIVE, THIS

Initials       Initials

6



--------------------------------------------------------------------------------



 



      AGREEMENT SHALL BECOME EFFECTIVE ON THE EIGHTH DAY FOLLOWING EXECUTION OF
THIS AGREEMENT (SUCH DATE BEING THE “EFFECTIVE DATE”). Unless this Release
becomes irrevocable within 30 days of Executive’s termination of employment,
Executive shall not be entitled to any severance pay or benefits pursuant to
this Agreement.

  9.   This Agreement together with the Employment Agreement contains the entire
understanding and agreement of the Company and Executive with respect to the
subject matter hereof and supercedes and terminates all other agreements or
understandings with respect to the subject matter hereof, except that it shall
not effect any amendment or termination of Executive’s rights or benefits under
the Company’s existing defined benefit plan, 401(k) plan, outstanding stock
options, restricted stock awards and performance units awards (except with
respect to options the changes in vesting thereof and period to exercise, with
respect to restricted stock awards the lapse of forfeiture restrictions with
respect thereto, and with respect to performance unit awards the deletion of the
provisions providing for pro ration of benefits based on the period of
employment, in each case as are specifically described in paragraph 1 hereof).
For the avoidance of doubt, this Agreement shall not affect the rights or
obligations of Global or the Executive under that certain Indemnification
Agreement dated October 2, 2006.     10.   This Agreement may not be modified in
any respect by any verbal statement, representation or agreement made by any
employee, officer, director or representative of the Company or by any written
agreement unless signed by a director or officer of the Company who is expressly
authorized by the Board to execute such document.     11.   The terms and
provisions of Sections 7, 8, 12(a), (d), (e), (f), (g), (h) and (i) of the
Employment Agreement are incorporated and made a part of this Agreement and
shall be fully applicable to and govern this Agreement to the same extent as if
fully set forth herein provided that the words “by terminating any payments then
owing to the Executive under this Agreement and” shall be deleted and of no
effect for purposes of this Agreement.     12.   This Agreement is personal to
the Executive and he may not assign or pledge any interest herein or delegate or
assign any obligation hereunder without Global’s prior written consent. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrators, heirs, and
beneficiaries. This Agreement shall inure to the benefit of and be binding upon
the Employer and its successors.

EACH OF THE PARTIES ACKNOWLEDGE AND AGREE TO THE TERMS OF THIS AGREEMENT THIS
16th DAY OF OCTOBER, 2008.
WITNESS:

        /s/ B.K. Chin                           B.K. Chin    
 
               
WITNESS:
               
 
      BY:   /s/ David R. Sheil    
 
               
 
      Name:   David R. Sheil    
 
      Title:   Vice President, HR    

Initials       Initials

7